Name: Commission Directive 93/51/EEC of 24 June 1993 establishing rules for movements of certain plants, plant products or other objects through a protected zone, and for movements of such plants, plant products or other objects originating in and moving within such a protected zone
 Type: Directive
 Subject Matter: agricultural policy;  trade policy;  environmental policy;  agricultural activity;  natural and applied sciences
 Date Published: 1993-08-17

 Avis juridique important|31993L0051Commission Directive 93/51/EEC of 24 June 1993 establishing rules for movements of certain plants, plant products or other objects through a protected zone, and for movements of such plants, plant products or other objects originating in and moving within such a protected zone Official Journal L 205 , 17/08/1993 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 51 P. 0186 Swedish special edition: Chapter 3 Volume 51 P. 0186 COMMISSION DIRECTIVE 93/51/EEC of 24 June 1993 establishing rules for movements of certain plants, plant products or other objects through a protected zone, and for movements of such plants, plant products or other objects originating in and moving within such a protected zoneTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 6 (7) first and second indent, Whereas the application of the Community plant health regime to the Community as an area without internal frontiers, includes the recognition of 'protected zones' established for certain plants, plant products or other objects in respect of one or more harmful organisms; Whereas, under the provisions of Directive 77/93/EEC, with effect from 1 June 1993, plants, plant products or other objects listed in Annex V, part A, section II may not be introduced into a specified protected zone or move therein, unless a plant passport valid for that zone and officially issued in accordance with the provisions of Article 10 (1) of the said Directive is attached to them, to their packaging or to the vehicles transporting them; whereas these provisions shall not apply if certain guarantees in respect of the movement of plants, plant products or other objects through a protected zone established for the said plants, plant products or other objects in respect of one or more harmful organisms, are fulfilled; and whereas these provisions may be satisfied by less stringent conditions than those laid down in Article 6 (4) of the said Directive in respect of such plants, plant products or other objects originating in and moving within such a protected zone; Whereas, in the absence of generally accepted guarantees, these should be laid down, taking account of the typical conditions under which the said movements are carried out, such that adequate plant health security is ensured; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall ensure that the conditions laid down in paragraph 2 are met, when plants, plant products or other objects listed in Annex V, part A, section II of Directive 77/93/EEC, originating outside a protected zone established for the said plants, plant products or other objects in respect of one or more harmful organisms pursuant to Article 2 (1) (h) of Directive 77/93/EEC, are moved through such zone for final destination outside the zone, and without a plant passport valid for that zone. 2. The following conditions shall be met: (a) the packaging used or, where appropriate, the vehicles transporting the plants, plant products or other objects referred to in paragraph 1, shall be clean and free from the relevant organisms referred to in paragraph 1, and of such a nature as to ensure that there is no risk of harmful organisms spreading; (b) immediately after packaging, the packaging or, where appropriate, the vehicles transporting the said plants, plant products or other objects shall be secured according to stringent plant health standards to ensure that there is no risk of harmful organisms spreading in the relevant protected zone and that the identity will remain unchanged and to the satisfaction of the responsible official bodies referred to in Directive 77/93/EEC, and remain secured during transportation through the relevant protected zone; (c) the plants, plant products or other objects referred to in paragraph 1, shall be accompanied by a document which is normally used for trade purposes, indicating that the said products originate outside the relevant protected zone and have a destination outside the relevant protected zone. 3. If during an official check, organized pursuant to Article 11 (7) of Directive 77/93/EEC, and carried out at a place within the relevant zone, it is found that the requirements laid down under Article 1 (2) are not met, the following official measures shall be taken immediately, as appropriate, and without prejudice to the measures to be taken if the plants, plant products or other objects do not meet the conditions laid down by Directive 77/93/EEC: - sealing of the packaging, - transportation, under official control, of the plants, plant products or other objects to a destination outside the relevant protected zone. Article 2 1. Member States shall lay down that less stringent conditions shall apply to those plants, plant products or other objects listed in Annex V, part A, section II of Directive 77/93/EEC originating in and moving within a protected zone established for the said plants, plant products or other objects in respect of one or more harmful organisms. 2. For the purpose of paragraph 1 the following less stringent condition may apply: the official examinations referred to in Article 6 (4) of the said Directive may be satisfied by the conditions laid down in the detailed rules for surveys in Commission Directive 92/70/EEC of 30 July 1992 for the purposes of the recognition of protected zones in the Community (3). Article 3 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive on the date referred to in Article 3 (1) of Council Directive 91/683/EEC (4). They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. (3) OJ No L 250, 29. 8. 1992, p. 37. (4) OJ No L 376, 31. 12. 1991, p. 29.